Per Curiam.
The question presented to the court below in this case was one of fact, namely, whether in the transaction involved in the action defendant was acting as a broker for the sale of plaintiff’s property, or whether he purchased the property outright. The jury solved the question in defendant’s favor. Our examination of the record discloses ample evidence to sustain the verdict. There were no reversible errors in the rulings of the court or in its instructions to the jury.
•Order affirmed.